Citation Nr: 0304884	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right eye.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins


INTRODUCTION

The veteran has recognized Guerrilla service from March 1945 
to September 1945.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied the 
veteran's application to reopen his claim for service 
connection for residuals of a right eye injury. 
The decision that follows reopens the veteran's claim of 
service connection for residuals of a right eye injury and 
the Board is undertaking additional development on the claim 
pursuant to authority granted by 67  Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3, 105 (January 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for residuals of a right eye injury in April 1954.  

2.  The additional evidence submitted since the April 1954 
decision of the Board bears directly and substantially upon 
the specific matter under consideration, is not either 
cumulative or redundant, and is significant enough that it 
must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSIONS OF LAW

1.  The April 1954 decision of the Board of Veterans' Appeals 
denying service connection for residuals of a right eye 
injury is final.  38 U.S.C.A. §§ 7105(c), 7252, 7266 (West 
2002); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a right eye injury.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  They do not apply in the 
instant case as the claim to reopen was filed well before 
August 2001.  

As to the revised duty to assist and enhanced duty to notify 
provisions of VCAA, the Board notes that the instant decision 
reopens the veteran's claim and, as noted above, further 
development under the VCAA will be undertaken in order to 
assist the veteran with this case and this new development, 
to include a VA examination and medical opinion, will be the 
subject of a separate decision.  

Factual Background.  The veteran applied for VA compensation 
in April 1952.  He submitted affidavits from EHM and FG, who 
indicated that the veteran injured his right eye in the 
latter part of 1944.  The veteran also submitted his own 
affidavit stating he injured his right eye in the early part 
of December 1943.  In June 1952 the RO requested verification 
of the veteran's service.  The Adjutant General responded in 
June 1953.  The veteran had recognized guerrilla service from 
March 1945 to September 1945.  The VB Form 32 noted that a 
certified extract of affidavit, Form 23 noted no in- service 
illness or injury.  

The RO denied the claim for service connection for injury to 
the right eye in a July 1953 rating decision.  The veteran 
appealed the rating decision to the Board.  The Board denied 
the claim in an April 1954 decision.  

The veteran submitted an application to reopen his claim in 
July 2000.  The RO responded in September 2000 and explained 
to the veteran that new and material evidence must be 
submitted to reopen the claim.  

In October 2000 the RO received copies of the veteran's VA 
medical records, which relate to treatment for pulmonary 
complaints; there was no indication of any  treatment of the 
right eye.  

The veteran also submitted a joint affidavit from HIC and 
IAB; the declarants   indicated that they knew the veteran 
and was with him in the First Company of the Gagalac 
Guerrillas.  Sometime in 1945 they observed the veteran's 
right eye was reddish and swollen.  

The RO in February 2001 denied the veteran's application to 
reopen his claim for service connection for the right eye 
injury.  The RO sent the veteran a letter in March 2001, 
informing him that his claim had been denied.  

In May 2001 the veteran submitted a statement from a private 
physician.  Dr. JE indicated that he had treated the veteran 
since June 1997 for eye disorders.  He also submitted copies 
of records from Queen of Angels/Hollywood Presbyterian 
Medical Center, which included records of right eye surgery 
during a hospitalization in June 1997.  

The RO in a November 2001 rating decision again denied the 
veteran's application  to reopen his claim for service 
connection for residuals of an injury to the right eye.  

The veteran then submitted a card acknowledging receipt of 
his claim which noted active duty from June 1943 to September 
1945.  In his notice of disagreement, filed in March 2002, he 
asserted it was evidence that he had active service from June 
1943 to September 1945.  

At the request of the veteran the Decision Review Officer 
(DRO) considered his claim and issued a statement of the case 
in July 2002.  The DRO denied the request to reopen in July 
2002.  The veteran submitted his substantive appeal in July 
2002.  

Relevant Laws and Regulations:  Under 38 U.S.C.A. § 5108, VA 
must reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Analysis.  The United States Court of Appeals for Veterans 
Claims (Court) has held VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (overruled on other grounds).  In this 
instance the April 1954 decision of the Board is the last 
final disallowance of the claim.  

The evidence submitted since April 1954 includes medical 
records demonstrating the veteran has a current right eye 
disorder.  Those records include the statement from Dr. JE 
and the records of right eye surgery during a hospitalization 
in June 1997.  Those records are new and obviously relevant 
to the issue at hand.  Moreover, the evidence is material as 
the claims file at the time of the April 1954 Board decision 
did not include any medical evidence of a current diagnosis 
of a right eye disorder.  

The veteran has also submitted buddy statements indicating 
that the veteran was observed in 1945 with a reddish and 
swollen red eye.  This joint affidavit is not a duplicate of 
statements submitted in April 1952 in the sense that it was 
submitted by different individuals who recalled the veteran's 
right eye symptoms in 1945.  

The Board finds that some of the evidence submitted since 
April 1954 is both new and material because it was not 
previously of record, is it redundant of the old evidence, 
and it relates to a current diagnosis of a right eye disorder 
and to pertinent in-service right eye symptoms.  The Federal 
Circuit has clearly stated that new and material evidence 
does not have be of such weight as to change the outcome of 
the prior decision.  Hodge, supra at 1363.  It must only be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Medical evidence of a current right eye disorder and lay 
evidence of right eye symptoms in service are so significant 
the they must be considered in order to fairly decide the 
merits of the claim.  As this evidence is new and material, 
the Board finds that the claim for service connection for a 
right eye disorder is reopened.  Id. 


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of a 
right eye injury; to this extent only, the appeal is granted.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

